—In an action to recover damages for personal injuries, the defendant New York City Transit Authority appeals from an order of the Supreme Court, Kings County (Steinhardt, J.), dated May 5, 1998, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed, with one bill of costs payable by the respondents.
On March 20, 1995, the plaintiff was a passenger on a bus operated by the appellant, the New York City Transit Authority. When the bus stopped, the plaintiff, upon exiting, allegedly fell over a cracked, defective portion of the sidewalk in front of where she exited the bus.
The Supreme Court properly denied the appellant’s motion for summary judgment. There are issues of fact as to whether the plaintiff was provided with a safe place to alight and whether there was a safe path away from the bus (see, Miller v Fernan, 73 NY2d 844, 846; cf., Otonoga v City of New York, 234 AD2d 592). Krausman, J. P., McGinity, Feuerstein and Smith, JJ., concur.